Case 1:17-cv-01623-LPS-CJB Document 451 Filed 12/20/19 Page 1 of 4 PageID #: 19210



                                            December 3, 2019
  VIA E-FILING
  The Honorable Christopher J. Burke
  United States District Court
  844 North King Street                                                    FILED UNDER SEAL
  Unit 28, Room 2325
  Wilmington, DE 19801

  Re:     Guardant Health, Inc. v. Foundation Medicine Inc.,
          C.A. No. 17-1616-LPS-CJB,
          Guardant Health, Inc. v. Personal Genome Diagnostics,
          C.A. No. 17-1623-LPS-CJB

  Dear Judge Burke:
          Defendants’ letter is long on inflammatory rhetoric and short on ripe disputes. Over the
  last five months, Guardant has fielded dozens of questions and collected numerous batches of
  documents. The goal posts seem to move with each answer and each document. The current
  complaints center on the “bodiless” emails issue that arose only recently. However, as Guardant
  informed Defendants before they filed their letter, after much digging, Guardant
                                                                          is in the process of making
  a production. Moreover, Guardant’s subpoena to Google to recover such emails is also still in
  process, with Google notifying the parties on November 18 that it may produce the emails in
  question. Because there has been no “loss,” Defendants’ premature motion should be denied.
  Defendants’ requests for relief would be presented in an orderly fashion if they had simply waited
  for these two additional productions, which should not be far away.
          The Defendants’ inventorship allegation—that is the basis for the last five months of
  discovery about 2012 emails—is not supported by their own inequitable conduct experts. Dr.
  Metzker testified his opinion was focused on whether Dr. Eltoukhy was an inventor. Yet, when
  asked if “Dr. Eltoukhy participate[d] in the conception or the development of the inventions of the
  claims-in-suit while at Illumina,” he testified that he “[had] not done that analysis.” Ex. A at 414:2–
  11. He also conceded that he could not identify any idea in the claims-in-suit contributed by Dr.
  Eltoukhy. Ex. A at 327:17–328:1. Defendants rely primarily on slides created by Dr. Frank
  Steemers (“Steemers Slides”). Defendants’ own experts admitted that the Steemers Slides contain
  nothing more than information that was already in the prior art. Ex. A at 303:17–22 (Metzker
  Depo.) (“Q. What did Dr. Eltoukhy add to Dr. Steemers’ idea, according to you? A. I’m not sure
  he added anything new”); Ex. B at 441:7–442:6 (Harismendy Depo.) (“Q. Is there any aspect [of
  the Steemers slides] you identify as not being in the prior art? . . . A. I didn’t do that analysis in
  particular. I did not analyze the Steemers slide in regard to prior art, necessarily”). It is black letter
  law that providing prior art does not give rise to joint inventorship. Eli Lilly & Co. v. Aradigm
  Corp., 376 F.3d 1352, 1362 (Fed. Cir. 2004) (“A contribution of information in the prior art cannot
  give rise to joint inventorship because it is not a contribution to conception.”). Thus, even if Dr.
  Eltoukhy had authored the Steemers slides himself—which he did not, it still would not show that
  he was a joint inventor.
         Defendants’ letter contains a flood of innuendo that ignores the record. On August 7, 2019,
  this Court ordered a narrowing of the Defendants’ overreaching request for documents relating to

     919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
  PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:17-cv-01623-LPS-CJB Document 451 Filed 12/20/19 Page 2 of 4 PageID #: 19211
Case 1:17-cv-01623-LPS-CJB Document 451 Filed 12/20/19 Page 3 of 4 PageID #: 19212
Case 1:17-cv-01623-LPS-CJB Document 451 Filed 12/20/19 Page 4 of 4 PageID #: 19213



                                            Respectfully submitted,

                                            /s/ Michael J. Farnan

                                            Michael J. Farnan

  cc: Counsel of Record (via E-Mail)




                                        4
